OPINION — AG — WHEREIN YOU STATE THAT WE REVIEW A PROPOSED FORM FOR YOUR " MASTER PROJECT AGREEMENT BETWEEN THE BUREAU OF SPORT FISHERIES AND WILDLIFE UNITED STATES DEPARTMENT OF THE INTERIOR AND THE OKLAHOMA DEPARTMENT OF WILDLIFE CONSERVATION ", TOGETHER WITH ADDENDA WHICH YOU REFER TO AS: (A) ADDENDUM "A" ENTITLED " AGREEMENT TO PROVIDE FOR COVERAGE BY THE FEDERAL EMPLOYEES GROUP LIFE INSURANCE AT OF 1954 " AS AMENDED AND, (B) ADDENDUM "B" ENTITLED " AGREEMENT TO PROVIDE COVERAGE OF THE FEDERAL EMPLOYEES HEALTH BENEFITS ACT OF 1959 " — THIS AGREEMENT IS LEGAL (ACCIDENTAL KILLING OF CERTAIN WILDLIFE) CITE: 29 O.S. 1961 308 [29-308], 29 O.S. 1961 606 [29-606](A), OPINION NO. OCTOBER 26, 1961 — STAFFORD, OPINION NO. JANUARY 23, 1962 — STAFFORD, 11 O.S. 1961 16 [11-16] (R. O. INGLE)